Name: Commission Regulation (EC) NoÃ 640/2005 of 27 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 28.4.2005 EN Official Journal of the European Union L 107/11 COMMISSION REGULATION (EC) No 640/2005 of 27 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 28 April 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 27 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 141,5 204 98,7 212 129,8 624 168,0 999 134,5 0707 00 05 052 146,6 204 58,8 999 102,7 0709 90 70 052 94,6 204 44,2 999 69,4 0805 10 20 052 49,7 204 51,3 212 56,1 220 48,3 388 62,0 400 51,2 624 71,9 999 55,8 0805 50 10 052 43,5 220 65,0 388 67,8 400 59,9 528 61,5 624 65,4 999 60,5 0808 10 80 388 88,0 400 91,6 404 94,3 508 69,6 512 69,9 524 70,0 528 68,3 720 69,8 804 106,8 999 80,9 0808 20 50 388 91,0 512 73,9 528 62,2 720 72,2 999 74,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.